Citation Nr: 1308006	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-42 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hand disorder.

2.  Entitlement to service connection for a right hand disorder.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for chronic lymphocytic leukemia, to include as caused by exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that, in an October 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a Travel Board hearing.  However, the Veteran failed to appear at his scheduled hearing in February 2012.  Accordingly, the Board is proceeding as though he withdrew this hearing request because the Veteran neither filed for a postponement of his hearing nor provided documentation showing good cause for his failure to appear.  38 C.F.R. § 20.704(d) (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran claims his musculoskeletal disorders affecting his right and left feet, right and left hands, and low back, are the result of his military occupational specialty as a paratrooper while in the military.  He states he carried an 80 pound rucksack, weapons, ammunition, and as a result, made some "hard landings."  The Veteran alleges that these landings had a detrimental effect on his back and feet.  He also points to marches from drop zones back to the barracks, the fact he carried the M-60 machine gun, weighing about 23 pounds.  

As part of the duty to assist a Veteran in developing the facts and evidence concerning a service-connection claims, VA must provide an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which he qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In the instant case, the Veteran's service treatment records are completely silent regarding any complaints, treatment, or diagnoses pertaining to these claimed disorders.  His DD 214 does document an award of the Parachutist Badge.

Following service, a January 2009 VA treatment record reflects complaints of and treatment for chronic pain in the Veteran's low back, feet and hands.  January 2009 x-rays of the right and left feet showed opposition to new bone along the posterior inferior margin of the calcaneal.  January 2009 x-rays of the right and left hands failed to reveal any abnormalities to account for his complaints of chronic pain.  He was also scheduled for a MRI of his lumbar spine in April 2009, which revealed an annular tear of L4-L5 disc causing mild left neruoforminal narrowing.  As noted previously, the Veteran alleges that his time as a paratrooper and the trauma he sustained due to carrying heavy object and "hard landings" is the cause of these current disorders and chronic pain associated with them.  

Accordingly, since the Veteran has not received VA examinations to determine whether his claimed disorders are related or attributable to his military service, the Board must obtain this necessary medical comment before readjudicating these claims.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for his leukemia, the Veteran alleges that he was on ammunition dump details underground and was exposed to wooden crates of depleted uranium.  He alleges that this exposure to radiation is the cause of his leukemia, specifically diagnosed as chronic lymphocytic leukemia, which is currently in remission.  

Service connection for a disorder that is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c) (West Supp. 2012); 38 C.F.R. § 3.309(d) (2012).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4) (2012).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1). 

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records do not show complaints, findings, or diagnoses of leukemia.  However, his service personnel records do not appear to be in the claims file, so any noted exposure to radiation is unknown.  Therefore, an attempt should be made to obtain his service personnel records on remand.

A November 1999 private treatment record provides the diagnosis of chronic lymphocytic leukemia, which was then noted to be quiescent in June 2002.  There is no etiological opinion in either his private or VA treatment records.  

The Board notes that there is no indication in the claims file that all necessary development of the Veteran's claim pursuant to 38 C.F.R § 3.111 has been undertaken.  The Board observes that the Veteran's diagnosed chronic lymphocytic leukemia is not considered a radiogenic disease under 38 C.F.R. § 3.311(b)(2), but leukemia is listed.  Nevertheless, it does not appear this claim has been properly developed, to include obtaining a dose estimate pursuant to the provisions of 38 C.F.R. § 3.311(a), if necessary.  Therefore, any such necessary development should be undertaken on remand.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in San Francisco, California.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's complete service personnel records.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.

2.  Develop the Veteran's claim for leukemia as necessary in accordance with the provisions of 38 C.F.R. § 3.311.  Document all actions that are taken and any determinations that are made.

3.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of his leukemia, bilateral feet, bilateral hands, and low back disorders during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Associate copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed disorders, since June 2009, from the San Francisco VAMC. 

5.  Ask the Veteran to identify all other medical providers who have treated him for leukemia, bilateral feet, bilateral hands, and low back disorders.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

6.  Schedule the Veteran for appropriate VA examinations to determine whether his claimed disorders are related to or had their onset in service.  The claims folder must be made available to and reviewed by the examiner.  The examiner should clearly identify each disorder pertaining to the feet, hands, and back found to be present, including any evidence of arthritis.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any currently diagnosed feet, hands, or back disorder(s) is/ are etiologically related to the Veteran's period of service.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

7.  Then readjudicate the Veteran's claims.  If any benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

